By the Court.

McDonald, J.
delivering the opinion.
The simple question in this case is whether the presiding judge was bound by law to charge the continuance of the cause to the party, whose interrogatories had not been fully answered.
It did not appear that it was the fault of the party, or of his counsel, that they were not fully answered. It was the fault of the commissioners who are officers of th'e law.
*704On such questions, the presiding Judge must have and exercise a discretion to administer the law justly between the parties, and we have no doubt of its proper exercise in this case.
Judgment affirmed